DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/22/2021 has been entered.






Response to Amendment
Received 12/22/2021

	Claim(s) 1-3, 5-13, and 15-21 are pending.
Claim(s) 1, 2, 5, 6, 11, 12, 15, 16, and 21 have been amended.
Claim(s) 4 and 14 have been cancelled.
The 35 U.S.C § 103 rejection to claim(s) 1-3, 5-13, and 15-21 have been withdrawn in view of the amendments received on 12/22/2021.

	

Response to Arguments
Received 12/22/2021


Regarding independent claims 1, 11, and 21:

Applicant’s arguments (Remarks; Page 9: ¶ 1), filed 12/22/2021, with respect to the rejection(s) of claim(s) 1, 11, and 21 under 35 U.S.C § 103 have been fully considered and are persuasive. Moreover, Lamvik et al. (US PGPUB No. 20040227703 A1) fails to disclose the newly amended subject matter of “determine whether the video content item includes stereoscopic content; and in response to 

Applicant’s arguments (Remarks; Page 9: ¶ 2 to Page 10: ¶ 1), filed 12/22/2021, with respect to the rejection(s) of claim(s) 1, 11, and 21 under 35 U.S.C § 103 have been fully considered and are persuasive. Moreover, Steyskal et al. (US PGPUB No. 20190043167 A1) fails to disclose the newly amended subject matter of “store the video content item in a file format that includes the generated foveated mesh in replacement of the equirectangular input mesh, wherein the immersive video content is rendered by applying the video content item as a texture to the generated foveated mesh.” Wherein, amendment overcomes the applied prior art. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.


Regarding independent claims 11 and 21:

Applicant’s arguments (Remarks Page 10: ¶ 3), filed 12/22/2021, with respect to the rejection(s) of claim(s) 11 and 21 under 35 U.S.C § 103 have been fully considered and are persuasive due claim 11's and claim 21's similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon 


Regarding dependent claims 2-3, 5-13, and 15-21:

Applicant’s arguments (Remarks Page 10: ¶ 4), filed 12/22/2021, with respect to the rejection(s) of claim(s) 2-3, 5-13, and 15-21 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 11, and 21 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.






Allowable Subject Matter

Claims 1-3, 5-13, and 15-21 are allowed.


The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Independent claims 1, 11, and 21 are distinguished from the closest know prior art alone or reasonable combination, in consideration of the claim as a whole, particularly the limitations:

receive a video content item;
determine whether the video content item includes stereoscopic content;
in response to determining that the video content item includes stereoscopic content, determine that a foveated mesh is to be generated for transcoding the stereoscopic content of the video content that is currently associated with an equirectangular input mesh;
generate the foveated mesh in accordance with a foveation ratio parameter on which frames of the video content item are to be projected, wherein the foveated mesh has a non-uniform position map that increases pixel density in a central portion of each frame of the video content item in comparison with peripheral portions of each frame of the video content item; and



Wherein:

Claim 1, claim 11, and claim 21 are similar however are not identical, although the subject matter of claim 11 is addressed below in view of the prior art, the same is similarly apply to the subject matter of claim 1 and claim 21.

Lamvik et al. (US PGPUB No. 20040227703 A1) teaches receiving a video content item; and generating the foveated mesh in accordance with a foveation ratio parameter on which frames of the video content item are to be projected, wherein the foveated mesh has a non-uniform position map that increases pixel density in a central portion of each frame of the video content item in comparison with peripheral portions of each frame of the video content item. However, Lamvik et al. fails to disclose being in response to determining that the video content item includes stereoscopic content, determine that a foveated mesh is to be generated for transcoding the stereoscopic content of the video content that is currently associated with an equirectangular input mesh; and storing the video content item in a file format that includes the generated foveated mesh in replacement of the equirectangular input mesh, wherein the 
Steyskal et al. (US PGPUB No. 20190043167 A1) teaches generating the foveated mesh in accordance with a foveation ratio parameter on which frames of the video content item are to be projected, wherein the foveated mesh has a non-uniform position map that increases pixel density in a central portion of each frame of the video content item in comparison with peripheral portions of each frame of the video content item; and storing the video content item in a file format that includes the generated foveated mesh. However, Steyskal et al. fails to disclose being in response to determining that the video content item includes stereoscopic content, determine that a foveated mesh is to be generated for transcoding the stereoscopic content of the video content that is currently associated with an equirectangular input mesh; and storing the video content item in a file format that includes the generated foveated mesh in replacement of the equirectangular input mesh, wherein the immersive video content is rendered by applying the video content item as a texture to the generated foveated mesh.
Horvitz et al. (US PGPUB No. 20180220119 A1) teaches receiving a video content item; determining whether the video content item includes stereoscopic content; and determining that a foveated mesh is to be generated for transcoding the stereoscopic content of the video content that is currently associated with an equirectangular input mesh. However, Horvitz et al. fails to disclose generating the foveated mesh in accordance with a foveation ratio parameter on which frames of the video content item are to be projected, wherein the foveated mesh has a non-uniform 

Seiler et al. (US PGPUB No. 20200143585 A1) teaches storing the video content item in a file format that includes the generated foveated mesh. However, Seiler et al. fails to disclose determining whether the video content item includes stereoscopic content; in response to determining that the video content item includes stereoscopic content, determine that a foveated mesh is to be generated for transcoding the stereoscopic content of the video content that is currently associated with an equirectangular input mesh; generating the foveated mesh in accordance with a foveation ratio parameter on which frames of the video content item are to be projected, wherein the foveated mesh has a non-uniform position map that increases pixel density in a central portion of each frame of the video content item in comparison with peripheral portions of each frame of the video content item; and storing the video content item in a file format that includes the generated foveated mesh in replacement of the equirectangular input mesh, wherein the immersive video content is rendered by applying the video content item as a texture to the generated foveated mesh.
Kempf et al. (US PGPUB No. 20190206369 A1) teaches receiving a video content item; and storing the video content item in a file format that includes the 
Saleh et al. (US PGPUB No. 20180040097 A1) teaches receiving a video content item; generate the foveated mesh in accordance with a foveation ratio parameter on which frames of the video content item are to be projected; and store the video content item in a file format that includes the generated foveated mesh. However, Saleh et al. fails to disclose being in response to determining that the video content item includes stereoscopic content, determine that a foveated mesh is to be generated for transcoding the stereoscopic content of the video content that is currently associated with an equirectangular input mesh; generating the foveated mesh in accordance with a foveation ratio parameter on which frames of the video content item are to be projected, wherein the foveated mesh has a non-uniform position map that increases pixel density in a central portion of each frame of the video content item in comparison with 
Deever (US PGPUB No. 20050018911 A1) teaches disclose determining whether the video content item includes stereoscopic content; and generate the foveated mesh in accordance with a foveation ratio parameter on which frames of the video content item are to be projected. However, Deever fails to disclose being in response to determining that the video content item includes stereoscopic content, determine that a foveated mesh is to be generated for transcoding the stereoscopic content of the video content that is currently associated with an equirectangular input mesh; generating the foveated mesh in accordance with a foveation ratio parameter on which frames of the video content item are to be projected, wherein the foveated mesh has a non-uniform position map that increases pixel density in a central portion of each frame of the video content item in comparison with peripheral portions of each frame of the video content item; and storing the video content item in a file format that includes the generated foveated mesh in replacement of the equirectangular input mesh, wherein the immersive video content is rendered by applying the video content item as a texture to the generated foveated mesh.
As a result of the limitations of independent claims 1, 11, and 21 as well as dependent claims 2, 3, 5-10, 12, 13, and 15-20 are also considered as being distinguished from the closest known prior art alone or reasonable combination.








Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616